Citation Nr: 0218273	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to August 14, 2001, 
for a grant of Dependency and Indemnity Compensation 
(DIC).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from July 1977 until his 
death on November 11, 1981.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) from a November 
2001 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Lincoln, Nebraska, which 
denied the benefit sought on appeal.  

In statements on appeal, the veteran's representative has 
referenced "clear and unmistakable error" (CUE) in how the 
evidence was weighed, and applicable law was applied, in 
prior RO and Board decisions.  As these allegations do not 
rise to a claim of CUE in the prior Board decision of July 
1983, the statements are considered as contentions 
relative to the issue on appeal.  In this regard, it is 
noted that the only prior final RO decision on the matter 
was subsumed by the July 1983 Board decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran died while on active duty on November 11, 
1981.

3.  The appellant filed a claim for DIC in December 1981; 
that claim was denied by the RO in a June 1982 decision 
and the denial was confirmed on appeal by the Board in an 
unappealed July 1983 decision.

4.  In correspondence received by the RO on August 14, 
2001, the appellant requested that her claim for DIC be 
reopened.  

5.  In a November 2001 decision, the RO awarded DIC 
benefits effective August 14, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to August 14, 
2001, for the award of service connection for the award of 
DIC benefits have not been met.  38 U.S.C.A.  § 5110, 
5103A, 5107(b) (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

The veteran died while on active duty on November 11, 
1981.  The appellant, his surviving spouse, filed a claim 
for DIC in December 1981.  In a June 1982 decision the RO 
denied the claim, finding that the veteran's death was the 
result of willful misconduct.  The appellant disagreed and 
initiated an appeal.  That appeal culminated in a July 
1983 Board decision denying the claim.

In a statement received by the RO on August 14, 2001, the 
appellant requested that her claim for DIC be reopened.  
In a November 2001 rating decision, the RO found that new 
and material evidence had been submitted to reopen the 
claim and then granted service connection for the cause of 
the veteran's death.  DIC benefits were awarded effective 
August 14, 2001, with the first payment made on September 
1, 2001.  The appellant expressed her dissatisfaction with 
the effective date in a March 2002 notice of disagreement.  
She contended that the effective date should be December 
4, 1981, the date of her original claim for DIC benefits.  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation apply to the 
veteran's claim.  The Board further finds that development 
of the issue on appeal has proceeded in accordance with 
the law and regulations. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, a June 2002 statement of the case 
apprised the veteran of VA's duty to notify and assist 
under the VCAA.  That document specifically discussed the 
division of responsibilities between VA and a claimant in 
obtaining evidence, as set forth in 38 C.F.R. § 3.159.  
Additionally, the June 2002 statement of the case informed 
the appellant of the legal criteria for establishing 
entitlement to an earlier effective date. 

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In the present case, the file contains the veteran's 
service medical records.  Reports of investigation into 
the veteran's death are also associated with the claims 
file.  Also of record is a July 1997 letter from the 
Department of the Navy which stated that a Line of Duty 
Determination could not be offered as to the veteran's 
death.  Moreover, case law and scientific articles on the 
subject of autoerotic asphyxiation, the determined cause 
of the veteran's death, are associated with the claims 
file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be on the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or 
the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

The effective date for reopened claims is the date of 
receipt of claim or the date the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(r). A reopened claim is defined as any application 
for a benefit received after disallowance of an earlier 
claim, or any application based on additional evidence or 
a request for a personal hearing submitted more than 90 
days following notification to the appellant of the 
certification of an appeal and transfer of applicable 
records to the Board of Veterans Appeals which was not 
considered by the Board in its decision and was referred 
to the agency of original jurisdiction for consideration.  
38 C.F.R. § 3.160(e).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2002).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 
(2002).

Analysis

The appellant originally applied for DIC benefits in 
December 1981.  The claim was denied by the RO in June 
1982 on grounds that the veteran's death was the result of 
willful misconduct and was thus not in the line of duty.  
An appeal was made, and in July 1983 the Board denied the 
claim on the same basis.  That decision was final.  See 
38 U.S.C.A. § 7105.  As such, the veteran is precluded 
from receiving an effective date that precedes that 
decision.  

Given the finality of the July 1983 Board decision, 
veteran's claim of entitlement to an earlier effective 
date relates to a reopened claim based on new and material 
evidence and is thus governed by 38 U.S.C.A. § 5110 as 
well as by 38 C.F.R. §3.400(q) and 3.400(r).  As noted 
earlier, the effective date for reopened claims, and also 
for claims granted based on new and material evidence 
following a final disallowance, is the date of receipt of 
claim or the date the entitlement arose, whichever is 
later.  While the "date that the entitlement arose" is not 
defined under the law, in this case it would logically be 
the date of the date of the veteran's death, which 
occurred on November 11, 1981.  The date that the 
appellant's claim was received by the RO was August 14, 
2001.  As the August 14, 2001, date is the later of the 
two, that is the appropriate effective date for the award 
of the appellant's DIC benefits for the veteran's cause of 
death.  

The Board has considered whether any evidence of record 
may be construed as an informal claim, thus enabling an 
award of an effective date prior to August 14, 2001.  
However, the file does not contain any records or 
documents which could be interpreted as an informal claim.  
The Board acknowledges a letter from the appellant to the 
RO, received in May 1996, which requested a copy of the 
veteran's claims file.  That correspondence stated that 
the appellant "intend(ed) to pursue any legal actions that 
(she) may be entitled to."  However, that communication 
did not specifically identify the benefit sought, as is 
required under 38 C.F.R. § 3.155 (2002).  Furthermore, no 
other evidence of record serves as an informal claim in 
the present case.  

Finally, the Board notes that, in an August 2002 informal 
hearing presentation, the appellant's representative 
raised a claim of Clear and Unmistakable Error (CUE) with 
respect to a June 1982 RO decision.  However, the Board 
notes that the June 1982 rating decision was subsumed by 
the subsequent Board decision in July 1983.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1104.  Moreover, as noted above, 
the allegations as to error in how the evidence was 
weighed, or the applicable law was applied, does not rise 
to constitute a CUE claim regarding the July 1983 Board 
decision.  Therefore, the finality of that decision has 
not been called into question and thus remains preserved.  

In sum, the presently assigned effective date of August 
14, 2001, is appropriate and there is no basis for an 
award of service connection for the cause of the veteran's 
death prior to that date.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The preponderance of the evidence is against the 
claim and the appeal is denied.


ORDER

An effective date earlier than August 14, 2001 for a grant 
of DIC benefits is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

